        Case 5:18-cv-00201-AKK Document 103 Filed 11/02/20 Page 1 of 2                     FILED
                                                                                  2020 Nov-02 AM 08:39
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 ERICA MARIE CAGLE,                        )
                                           )
        Plaintiff,                         )
                                           )
 vs.                                       )   Civil Action Number:
                                           )   5:18-cv-00201-AKK
 MADISON COUNTY, ALABAMA,                  )
 ET AL.,                                   )
     Defendants,                           )

                                         ORDER

       This matter came before the court for a discovery conference related to the

Sheriff’s responses to plaintiff’s discovery. Consistent with the rulings made during

the call, the court orders as follows:

       1.    RFP 1, 5-8 – The sheriff’s objections are overruled and the sheriff is

ordered to produce the disciplinary write-ups, if any, from the 201 files related to

sexual harassment (broadly to include those complaints subsequently classified as

rudeness or conduct unbecoming), documents related to the training on sexual

harassment these five individuals received, and documents outlining or documenting

promotions, if any, these individuals received after they were accused of alleged

sexual harassment-type behavior.

       2.    RFP 9 and 12 – The sheriff’s objections are overruled and, for the

alleged perpetrators in the list of individuals the plaintiff has already produced and
        Case 5:18-cv-00201-AKK Document 103 Filed 11/02/20 Page 2 of 2




for the five individuals from RFP 1, 5-8, the Sheriff is ordered to review the files of

the office previously identified as Internal Affairs and produce any documents

pertaining or relating to complaints for alleged sexual comments, sexual innuendo,

misconduct of a sexual nature, sexual harassment, sex discrimination or retaliation.

      3.     The issues related to insurance are premature and will be revisited, if

necessary, after counsel for the plaintiff reviews the documents that counsel for the

sheriff indicated she plans to send to counsel for the plaintiff.

      DONE the 2nd day of November, 2020.


                                        _________________________________
                                                 ABDUL K. KALLON
                                          UNITED STATES DISTRICT JUDGE




                                           2
